DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2016/0280038 A1) in view of Beavers (US 2,667,185).
Regarding claim 1, Tanaka discloses a vehicle seat air conditioner comprising  blower duct (Tanaka 30) configured to send air from a blower (Tanaka 24) and a branch duct (Tanaka 123) connected to the blower duct and configured to branch air from the blower duct (see Tanaka figure 1) including first and second branch duct portions (see annotated figure) that branch radially from a connection port (see annotated figure) and first and second translation pipes (see annotated figure) extending translationally from the first and second branch pipe portions. The connection port is located in a first eccentric position (see annotated figure) deviated toward the first translation pipe portion from a central position between the first and second translation pipe portions.

    PNG
    media_image1.png
    698
    695
    media_image1.png
    Greyscale

Tanaka figure 1 (annotated)
Tanaka is silent regarding a convex portion that partitions a flow path at the connection port.
However, Beavers teaches a diverter device for use in air ducts that comprises a plurality of convex portions (Beavers 16) attached to an inner wall (see Beavers figure 1a) of a connection between two pipes. The convex portions are designed to provide laminar flow around a curve into a pipe without producing any turbulent flow in the other airstream (Beavers col 1 ln 16-27). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Tanaka’s seat air conditioning system to utilize Beavers convex diverter at the connection port to provide laminar flow into the first branch duct without producing turbulence. Examiner notes that Beaver’s convex diverter would be located in an eccentric portion on an inner wall as recited in applicant’s claim.
Regarding claim 2, Tanaka and Beavers as applied to claim 1 further teach that Tanaka’s seat air conditioning system comprises a seat rail (Tanaka 126) to enable movement forward and backward of the seat (Tanaka [0062]). The blower duct comprise3s a switching structure (Tanaka [0037]) in the form of a flexible duct section the same as that described in applicant’s specification for the switching structure. The switching structure is configured to switch between a position shown in figure 5 and a position where the seat is moved backwards from the position shown in figure 5. When the seat is in the rear position the blower duct will face towards the rear in a direction of the first translation pipe portion and when the seat is in the position shown in figure 5 the blower duct will point up in the same direction as the first branch pipe portion.
Regarding claim 3, Tanaka and Beavers teach the first and second branch pipe portions extend in a bent V shape (see Tanaka figure 1) and a convex portion at the corner between the first and second branch pipe portions (see Tanaka figure 1). Examiner notes that the limitation concerning the corner being formed by bending the branch pipes is a product by process claim and that Tanaka discloses the final product of a convex corner portion.
Tanaka and Beavers are silent regarding the first and second branch pipe portions extending in the translation direction of the first and second translation pipes. However, applicant’s specification is silent regarding the significance of the branch pipe portions extending in the translation direction of the first and second translation pipes and absent evidence the configuration is significant the modification is a choice within the skill of one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to change the shape of the first and second translation pipes so that the branch ducts extend in the translation direction of the translation duct portions to minimize the amount of material needed to manufacture the air conditioner system. In re Dailey,
Regarding claim 4, Tanaka and Beavers as applied to claim 3 further discloses that the convex portion (Beavers 16) includes a ridge (see annotated figure) that partitions the flow path at the connection port and protrudes toward the connection port from a location on an opposing wall (see annotated figure). The location is deviated from a corner portion toward the first translation pipe portion (see Tanaka figure 1). 

    PNG
    media_image2.png
    486
    681
    media_image2.png
    Greyscale

Beavers figure 1a (annotated)
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2016/0280038 A1) and Beavers (US 2,667,185) as applied to claim 1 above, and further in view of Duell (US 2011/0139290 A1).
Regarding claim 5
However, Duell discloses a three way duct connection for connecting flow passages (Duell 21). Duell discloses that ducts of differing cross-section can be joined together (Duell 0031]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Tanaka’s branch duct portions to have differing cross-sectional areas to provide the desired amount of airflow to each of the translation pipe portions and outlets of the ventilations system.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaka (US 2017/0043694 A1), Lee et al. (US 2010/0314071 A), US 3,394,887), Fujii et al. (US 2018/0201089 A1), and Cho et al. (US 2017/0080837 A1) each disclose a vehicle seat air conditioning arrangement comprising a branching duct structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CHARLES R BRAWNER/               Examiner, Art Unit 3762      

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762